Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                     No. 04-12-00235-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                  Kimberly Crystal STORY,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-0950-CR
                        Honorable Dwight E. Peschel, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s memorandum opinion of this date, the trial court’s order
granting the motion to suppress is AFFIRMED.

       SIGNED April 17, 2013.


                                               _____________________________
                                               Karen Angelini, Justice